DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an integrated wearable energy generation and annunciation system suitable to generate energy to power displays on wearable items comprising: a wearable item; a plurality of solar panels integral with the wearable item and positionable on the wearable item; a plurality of light emitting diode (LED) panels integral with the wearable item and positionable on the wearable item, wherein the plurality of LED panels include AC powered LED panels and DC powered LED panels; a DC/AC inverter; charging connections positionable within the system and configured to charge AC and DC external components; a plurality of batteries configured to receive power from the solar panels and to power LED panels and system components; control circuitry arranged to interface the plurality of solar panels, the plurality of LED panels, system components, and the plurality of batteries; and a control platform structured to provide control functions for the system to generate power from the plurality of solar panels, to charge the plurality of batteries, to power and display data on the plurality of LED panels, utilize the control circuitry and to coordinate functionality amongst system components, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-20 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844